Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 1 of 21 Page ID #:4




                           Exhibit A
Electronically FILED by Superior Court of California, County of Los Angeles on 05/13/2020 09:31 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                    Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 2 of 21 Page ID #:5
                                                                                       20STCV18342
                                                                                                 CM-010
            ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                               FOR COURT USE ONLY
              Scott J. Ferrell (Bar #202091)
              PACIFIC TRIAL ATTORNEYS, A Professional Corporation
              4100 Newport Place Drive, Suite 800, Newport Beach, CA 92660
                  TELEPHONE NO.: (949) 706-6464            FAX NO.:
             ATTORNEY FOR (Name): Plaintiff
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF      LOS ANGELES
                  STREET ADDRESS:    111 N. Hill Street
                   MAILING ADDRESS: 111 N. Hill Street
                  CITY AND ZIP CODE: Los Angeles, CA 90012

                      BRANCH NAME: Stanley Mosk Courthouse
                CASE NAME:
                                                    Martinez v. QVC, Inc., et al.
                                                                                                                                  CASE NUMBER:
                  CIVIL CASE COVER SHEET                                         Complex Case Designation
             X        Unlimited       Limited
                      (Amount         (Amount                     Counter              Joinder
                                                                                                    JUDGE:
                      demanded        demanded is          Filed with first appearance by defendant
                      exceeds $25,000)$25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:

                                         Items 1–6 below must be completed (see instructions on page 2).
           1. Check one box below for the case type that best describes this case:
                 Auto Tort                                               Contract                                        Provisionally Complex Civil Litigation
                        Auto (22)                                               Breach of contract/warranty (06)         (Cal. Rules of Court, rules 3.400–3.403)
                        Uninsured motorist (46)                                 Rule 3.740 collections (09)                      Antitrust/Trade regulation (03)
                 Other PI/PD/WD (Personal Injury/Property                       Other collections (09)                           Construction defect (10)
                 Damage/Wrongful Death) Tort                                    Insurance coverage (18)                          Mass tort (40)
                       Asbestos (04)                                           Other contract (37)                               Securities litigation (28)
                        Product liability (24)                           Real Property                                           Environmental/Toxic tort (30)
                        Medical malpractice (45)                               Eminent domain/Inverse                            Insurance coverage claims arising from the
                      Other PI/PD/WD (23)                                      condemnation (14)                                 above listed provisionally complex case
                                                                               Wrongful eviction (33)                            types (41)
                 Non-PI/PD/WD (Other) Tort
                        Business tort/unfair business practice (07)      Other real property (26)                        Enforcement of Judgment
                  X     Civil rights (08)                           Unlawful Detainer                                            Enforcement of judgment (20)
                        Defamation (13)                                  Commercial (31)                                 Miscellaneous Civil Complaint
                        Fraud (16)                                              Residential (32)                                 RICO (27)
                        Intellectual property (19)                              Drugs (38)                                       Other complaint (not specified above) (42)
                        Professional negligence (25)                    Judicial Review                                  Miscellaneous Civil Petition
                      Other non-PI/PD/WD tort (35)                            Asset forfeiture (05)
                                                                                                                                 Partnership and corporate governance (21)
                 Employment                                                     Petition re: arbitration award (11)
                                                                                                                                 Other petition (not specified above) (43)
                      Wrongful termination (36)                                 Writ of mandate (02)
                        Other employment (15)                                   Other judicial review (39)
           2. This case         is       X is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
              factors requiring exceptional judicial management:
              a.       Large number of separately represented parties        d.      Large number of witnesses
              b.       Extensive motion practice raising difficult or novel  e.      Coordination with related actions pending in one or more courts
                       issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
              c.       Substantial amount of documentary evidence            f.      Substantial postjudgment judicial supervision
           3.    Remedies sought (check all that apply): a. X monetary b. X nonmonetary; declaratory or injunctive relief                                               c.         punitive
           4.    Number of causes of action (specify): One (1)
           5.    This case         is    X is not a class action suit.
           6.    If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
           Date:      May 13, 2020
                                  Scott J. Ferrell
                                              (TYPE OR PRINT NAME)                                                      (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                            NOTICE
             • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                 under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                 in sanctions.
             •   File this cover sheet in addition to any cover sheet required by local court rule.
             •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                 other parties to the action or proceeding.
             •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                     Page 1 of 2
           Form Adopted for Mandatory Use                                                                                             Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
             Judicial Council of California
                                                                         CIVIL CASE COVER SHEET                                               Cal. Standards of Judicial Administration, std. 3.10
              CM-010 [Rev. July 1, 2007]                                                                                                                                    www.courtinfo.ca.gov
                                                                                                                         LexisNexis® Automated California Judicial Council Forms
         Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 3 of 21 Page ID #:6
                                                                                                                                                CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                                  Provisionally Complex Civil Litigation (Cal.
     Auto (22)–Personal Injury/Property             Breach of Contract/Warranty (06)                      Rules of Court Rules 3.400–3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                                Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                         Contract (not unlawful detainer                   Construction Defect (10)
          case involves an uninsured                             or wrongful eviction)                         Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach–Seller                       Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)               Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                         Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                              (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                         case type listed above) (41)
Tort                                                Collections (e.g., money owed, open                    Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                                   Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case–Seller Plaintiff                          Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                               County)
          Asbestos Personal Injury/
                Wrongful Death                               Case                                                  Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                                domestic relations)
          toxic/environmental) (24)                      complex) (18)                                             Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                          Administrative Agency Award
          Medical Malpractice–                           Other Coverage                                                (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                            Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                             Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                                    Other Enforcement of Judgment
                                                Real Property                                                            Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                                 Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                                     RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                                     Other Complaint (not specified
                                                                                                                   above) (42)
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                                Declaratory Relief Only
                                                         Writ of Possession of Real Property                       Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                            harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                                 Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                           Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                         Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                                   Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer
                                                                                                                        (non-tort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                           Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                           Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                        Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,                    Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                      above) (43)
           (13)                                 Judicial Review                                                    Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                          Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                            Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                                 Abuse
         Legal Malpractice                               Writ–Administrative Mandamus                              Election Contest
         Other Professional Malpractice                  Writ–Mandamus on Limited Court                            Petition for Name Change
              (not medical or legal)                         Case Matter                                           Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ–Other Limited Court Case                                   Claim
Employment                                                   Review                                                Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal–Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                       Page 2 of 2
                                                    CIVIL CASE COVER SHEET                         LexisNexis® Automated California Judicial Council Forms
                                     Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 4 of 21 Page ID #:7
 SHORT TITLE:                                                                                                              CASE NUMBER
                                       Martinez v. QVC, Inc., et al.



                                                      CIVIL CASE COVER SHEET ADDENDUM AND
                                                              STATEMENT OF LOCATION
                                       (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                                       This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



              Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                                          Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

              Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

              Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                                          chosen.

                                                               Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                          7. Location where petitioner resides.
2. Permissive filing in central district.                                                                 8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                                  9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                                   10. Location of Labor Commissioner Office.
                                                                                                         11. Mandatory filing location (Hub Cases – unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                                         non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                       A                                                        B                                                       C
                                            Civil Case Cover Sheet                                       Type of Action                                      Applicable Reasons -
                                                  Category No.                                          (Check only one)                                      See Step 3 Above

                                                   Auto (22)              A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death               1, 4, 11
   Auto
   Tort




                                           Uninsured Motorist (46)        A7110 Personal Injury/Property Damage/Wrongful Death – Uninsured Motorist          1, 4, 11


                                                                          A6070 Asbestos Property Damage                                                     1, 11
                                                Asbestos (04)
                                                                          A7221 Asbestos - Personal Injury/Wrongful Death                                    1, 11
   Other Personal Injury/ Property
   Damage/ Wrongful Death Tort




                                             Product Liability (24)       A7260 Product Liability (not asbestos or toxic/environmental)                      1, 4, 11

                                                                          A7210 Medical Malpractice - Physicians & Surgeons                                  1, 4, 11
                                           Medical Malpractice (45)
                                                                          A7240 Other Professional Health Care Malpractice                                   1, 4, 11


                                                                          A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                                             1, 4, 11
                                               Other Personal
                                               Injury Property            A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                             1, 4, 11
                                              Damage Wrongful                   assault, vandalism, etc.)
                                                 Death (23)                                                                                                  1, 4, 11
                                                                          A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                             1, 4, 11
                                                                          A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12/18
                                                                       CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3

   For Mandatory Use
                                                                          AND STATEMENT OF LOCATION                                                          Page 1 of 4
                             Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 5 of 21 Page ID #:8
SHORT TITLE:                                                                                                           CASE NUMBER
                                  Martinez v. QVC, Inc., et al.


                                                 A                                                            B                                               C Applicable
                                       Civil Case Cover Sheet                                            Type of Action                                    Reasons - See Step 3
                                             Category No.                                               (Check only one)                                         Above

                                         Business Tort (07)               A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3
  Non-Personal Injury/ Property
  Damage/ Wrongful Death Tort




                                          Civil Rights (08)          ✔    A6005 Civil Rights/Discrimination                                                1, 2, 3

                                          Defamation (13)                 A6010 Defamation (slander/libel)                                                 1, 2, 3

                                             Fraud (16)                   A6013 Fraud (no contract)                                                        1, 2, 3

                                                                          A6017 Legal Malpractice                                                          1, 2, 3
                                    Professional Negligence (25)
                                                                          A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3

                                             Other (35)                   A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3

                                     Wrongful Termination (36)            A6037 Wrongful Termination                                                       1, 2, 3
         Employment




                                                                          A6024 Other Employment Complaint Case                                            1, 2, 3
                                      Other Employment (15)
                                                                          A6109 Labor Commissioner Appeals                                                 10

                                                                          A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                                           2, 5
                                                                                eviction)
                                    Breach of Contract/ Warranty                                                                                           2, 5
                                                (06)                      A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                          (not insurance)                                                                                                  1, 2, 5
                                                                          A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                                           1, 2, 5
                                                                          A6028 Other Breach of Contract/Warranty (not fraud or negligence)
         Contract




                                                                          A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                                          Collections (09)
                                                                          A6012 Other Promissory Note/Collections Case                                     5, 11
                                                                         A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                                                Purchased on or after January 1, 2014)

                                      Insurance Coverage (18)             A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8

                                                                          A6009 Contractual Fraud                                                          1, 2, 3, 5
                                        Other Contract (37)               A6031 Tortious Interference                                                      1, 2, 3, 5
                                                                          A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                                      Eminent Domain/Inverse
                                                                          A7300 Eminent Domain/Condemnation                Number of parcels               2, 6
                                        Condemnation (14)
         Real Property




                                       Wrongful Eviction (33)             A6023 Wrongful Eviction Case                                                     2, 6

                                                                          A6018 Mortgage Foreclosure                                                       2, 6
                                      Other Real Property (26)            A6032 Quiet Title                                                                2, 6
                                                                          A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                                   Unlawful Detainer-Commercial
                                                                          A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
                                               (31)
         Unlawful Detainer




                                    Unlawful Detainer-Residential
                                                                          A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
                                                (32)
                                        Unlawful Detainer-
                                                                          A6020F Unlawful Detainer-Post-Foreclosure                                        2, 6, 11
                                       Post-Foreclosure (34)

                                    Unlawful Detainer-Drugs (38)          A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                                                    CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                       AND STATEMENT OF LOCATION                                                           Page 2 of 4
 For Mandatory Use
                                         Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 6 of 21 Page ID #:9
SHORT TITLE:                               Martinez v. QVC, Inc., et al.                                                    CASE NUMBER




                                                           A                                                        B                                 C Applicable
                                                Civil Case Cover Sheet                                        Type of Action                       Reasons - See Step 3
                                                      Category No.                                           (Check only one)                            Above

                                                 Asset Forfeiture (05)          A6108 Asset Forfeiture Case                                        2, 3, 6

                                              Petition re Arbitration (11)      A6115 Petition to Compel/Confirm/Vacate Arbitration                2, 5
      Judicial Review




                                                                                A6151 Writ - Administrative Mandamus                               2, 8
                                                 Writ of Mandate (02)           A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                                                                A6153 Writ - Other Limited Court Case Review                       2

                                              Other Judicial Review (39)        A6150 Other Writ /Judicial Review                                  2, 8

                                            Antitrust/Trade Regulation (03)     A6003 Antitrust/Trade Regulation                                   1, 2, 8
      Provisionally Complex Litigation




                                               Construction Defect (10)         A6007 Construction Defect                                          1, 2, 3

                                              Claims Involving Mass Tort
                                                                                A6006 Claims Involving Mass Tort                                   1, 2, 8
                                                         (40)

                                               Securities Litigation (28)       A6035 Securities Litigation Case                                   1, 2, 8

                                                      Toxic Tort
                                                                                A6036 Toxic Tort/Environmental                                     1, 2, 3, 8
                                                  Environmental (30)

                                             Insurance Coverage Claims
                                                                                A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8
                                               from Complex Case (41)

                                                                                A6141 Sister State Judgment                                        2, 5, 11
                                                                                A6160 Abstract of Judgment                                         2, 6
  Enforcement
  of Judgment




                                                     Enforcement                A6107 Confession of Judgment (non-domestic relations)              2, 9
                                                   of Judgment (20)             A6140 Administrative Agency Award (not unpaid taxes)               2, 8
                                                                                A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8
                                                                                A6112 Other Enforcement of Judgment Case                           2, 8, 9

                                                      RICO (27)                 A6033 Racketeering (RICO) Case                                     1, 2, 8
  Civil Complaints
   Miscellaneous




                                                                                A6030 Declaratory Relief Only                                      1, 2, 8

                                                  Other Complaints              A6040 Injunctive Relief Only (not domestic/harassment)             2, 8
                                              (Not Specified Above) (42)        A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8
                                                                                A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                                               Partnership Corporation
                                                                                A6113 Partnership and Corporate Governance Case                    2, 8
                                                  Governance (21)

                                                                                A6121 Civil Harassment With Damages                                2, 3, 9
  Miscellaneous
  Civil Petitions




                                                                                A6123 Workplace Harassment With Damages                            2, 3, 9
                                                                                A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                                                 Other Petitions (Not
                                                Specified Above) (43)           A6190 Election Contest                                             2
                                                                                A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                                                A6170 Petition for Relief from Late Claim Law                      2, 3, 8
                                                                                A6100 Other Civil Petition                                         2, 9




                                                                              CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                                 AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use
           Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 7 of 21 Page ID #:10
 SHORT TITLE:                                                                         CASE NUMBER
                Martinez v. QVC, Inc., et al.



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                       ADDRESS:
   REASON:                                                                              1200 Wilson Dr., MC 203

       1.   ✔   2.   3.   4.   5.   6.   7.     8.   9.   10.    11.



   CITY:                                        STATE:     ZIP CODE:


   West Chester                                 PA        19380

Step 5: Certification of Assignment: I certify that this case is properly filed in the     Central                      District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: May 13, 2020
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                                CIVIL CASE COVER SHEET ADDENDUM                                       Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                   AND STATEMENT OF LOCATION                                             Page 4 of 4
  For Mandatory Use
Electronically FILED by Superior Court of California, County of Los Angeles on 05/13/2020 09:31 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                 Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 8 of 21 Page ID #:11
                                                 20STCV18342
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Barbara Meiers




                   1     PACIFIC TRIAL ATTORNEYS
                         A Professional Corporation
                   2     Scott J. Ferrell, Bar No. 202091
                         sferrell@pacifictrialattorneys.com
                   3     4100 Newport Place Drive, Ste. 800
                         Newport Beach, CA 92660
                   4     Tel: (949) 706-6464
                         Fax: (949) 706-6469
                   5     Attorneys for Plaintiff
                   6

                   7

                   8                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                   9                                                  FOR THE COUNTY OF LOS ANGELES
                 10

                 11      ABELARDO MARTINEZ, JR., an individual,                                            Case No.
                 12                              Plaintiff,
                 13                              v.                                                        COMPLAINT
                 14      QVC, INC., a Delaware corporation; and DOES
                         1-10, inclusive,
                 15
                                                 Defendants.
                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                27

                 28


                                                                                               COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 9 of 21 Page ID #:12



 1           Plaintiff Abelardo Martinez, Jr. (“Plaintiff”) alleges the following upon information and belief

 2   based upon investigation of counsel, except as to his own acts, which he alleges upon personal

 3   knowledge:

 4                                                    INTRODUCTION

 5           1.       As recently recognized by the Supreme Court of the United States, “The Internet’s

 6   prevalence and power have changed the dynamics of the national economy.”                             South Dakota v.

 7   Wayfair, Inc., 138 S. Ct. 2080, 2097 (2018) (noting that in 1992, less than 2 percent of Americans had

 8   Internet access whereas today that number is about 89 percent). According to 2018 polling data, 89

 9   percent of American adults use the Internet.1 Indeed, one federal district court has noted that “few

10   areas are more integral to ‘the economic and social mainstream of American life,’ than the Internet’s

11   websites.” Del-Orden v. Bonobos, Inc., No. 17 Civ. 2744 (PAE), 2017 WL 6547902, at *9 (S.D.N.Y.

12   Dec. 20. 2017); United States v. Peterson, 248 F.3d 79, 83 (2d Cir. 2001) (“Computers and Internet

13   access have become virtually indispensable in the modern world of communications and information

14   gathering.”).

15           2.       According to recent U.S. Census data, approximately 8 million Americans describe

16   themselves as disabled because they are visually-impaired.2 Thus, depriving blind persons of equal

17   access to commercial websites on the internet would allow American businesses to treat blind persons

18   as second-class citizens who can be segregated from the rest of American society, which is antithetical

19   to the very purpose that motivated Congress to enact the Americans with Disabilities Act of 1990, 42

20   U.S.C. § 12181 et seq. (“ADA”), almost three decades ago, as well as the enactment of California’s

21   Unruh Civil Rights Act.          “‘Congress found that ‘historically, society has tended to isolate and

22   segregate individuals with disabilities, and, despite some improvements, such forms of discrimination

23   against individuals with disabilities continue to be a serious and pervasive social problem.’ ’ ” Del-

24
     1 http://www.pewinternet.org/fact-sheet/internet-broadband/ (last visited July 30, 2018).     Indeed, 98 percent of adults
25
     between the ages of 18-29 use the Internet, and 97 percent of adults between the ages of 30-49 use the Internet. Id.
26   2      In    2016,     an    estimated     7.7     million    Americans  reported     having   a    visual     disability.
27   http://www.disabilitystatistics.org/reports/acs.cfm?statistic=1
     (last visited July 30, 2018). The statistics were calculated by the Cornell University Yang Tan Institute using the U.S.
28   Census Bureau’s 2016 American Community Survey (ACS) Public Use Microdata Sample (PUMS) data. The estimate is
     based on a sample of 3,085,278 persons who participated in the 2016 ACS.

                                                             -2-
                                                          COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 10 of 21 Page ID #:13



 1   Orden, 2017 WL 6547902, at *9 (quoting PGA Tour, Inc. v. Martin, 532 U.S. 661, 674-75, 121 S. Ct.

 2   1879 (2001) (quoting 42 U.S.C. § 12101(a)(2))). “Congress found that ‘physical or mental disabilities

 3   in no way diminish a person’s right to fully participate in all aspects of society, yet many people with

 4   physical or mental disabilities have been precluded from doing so because of discrimination.’” Del-

 5   Orden, 2017 WL 6547902, at *9 (quoting 42 U.S.C. § 12101(a)(1)) (emphasis added in Del-Orden).

 6   “After thoroughly investigating the problem, Congress concluded that there was a ‘compelling need’

 7   for a ‘clear and comprehensive national mandate’ to eliminate discrimination against disabled

 8   individuals, and to integrate them ‘into the economic and social mainstream of American life.’” PGA

 9   Tour, 532 U.S. at 675 (quoting S. Rep. No. 101-116, p. 20 (1989); H.R. Rep. No. 101-485, pt. 2, p. 50

10   (1990), U.S.C.C.A.N. 1990, pt. 2, pp. 303, 332). To remedy these ills, “Congress provided [a] broad

11   mandate” in the ADA to effect the statute’s “sweeping purpose.” Id. “In a society in which business

12   is increasingly conducted online, excluding businesses that sell services through the Internet from the

13   ADA would[:] ‘run afoul of the purposes of the ADA and would severely frustrate Congress’s intent

14   that individuals with disabilities fully enjoy the goods, services, privileges, and advantages available

15   indiscriminately to other members of the general public’”. National Ass’n of the Deaf v. Netflix, Inc.,

16   869 F. Supp. 2d 196, 200 (D. Mass. 2012) (emphasis added) (quoting Carparts Distrib. Ctr. v. Auto

17   Wholesaler’s Ass’n, 37 F.3d 12, 20 (1st Cir. 1994)).

18          3.      Section 51(f) of the California Civil Code provides that a violation of the right of any

19   individual under the ADA, shall also constitute a violation of the Unruh Civil Rights Act. A person

20   who visits a business’s website with intent to use its services and encounters terms or conditions that

21   exclude the person from full and equal access to its services has standing under the Unruh Act, with no

22   further requirement that the person enter into an agreement or transaction with the business. White v.

23   Square, Inc., __ P.3d __, 2019 WL 3771912, at *7 (Cal. Sup. Ct. Aug. 12, 2019).

24           4.     Plaintiff is a blind individual who requires screen reading software to read website

25   content and access the internet.       Defendant QVC, Inc. (“Defendant”) maintains its website,

26   http://www.qvc.com/ (the “Website”) in such a way that the Website contains numerous access

27   barriers preventing Plaintiff, and other blind and visually-impaired individuals, from gaining equal

28   access to the Website. Defendant’s denial of full and equal access to its Website, and therefore its

                                                      -3-
                                                   COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 11 of 21 Page ID #:14



 1   products and services offered thereby, are a violation of Plaintiff’s rights under California’s Unruh

 2   Civil Rights Act.

 3                                      JURISDICTION AND VENUE

 4          5.      This Court has subject matter jurisdiction over this action. This Court has personal

 5   jurisdiction over Defendant because Defendant has conducted and continues to conduct substantial

 6   business in the State of California, and because Defendant’s offending Website is available across

 7   California.

 8          6.      Venue is proper in this Court because Defendant conducts substantial business in this

 9   County and because a substantial portion of the misconduct alleged herein occurred in the County of

10   Los Angeles.

11                                                  PARTIES

12          7.      Plaintiff Abelardo Martinez, Jr. resides in Riverside County, California. Plaintiff is

13   permanently blind and uses screen readers in order to access the internet and read website content. As

14   detailed above, despite several attempts to use and navigate the Website, Plaintiff has been denied the

15   full use and enjoyment of the facilities and services of the Website as a result of accessibility barriers

16   on the Website. The access barriers on the Website have caused a denial of Plaintiff’s full and equal

17   access multiple times in the past, and deterred Plaintiff on a regular basis from accessing Defendant’s

18   Website.

19          8.      While Plaintiff genuinely wants to avail himself of Defendant’s goods and services as

20   offered on Defendant’s Website, Plaintiff has a dual motivation: he is also a “tester,” which one

21   federal court has defined to be “individuals with disabilities who visit places of public accommodation

22   to determine their compliance with Title III [of the ADA].” Harty v. Burlington Coat Factory of

23   Penn., L.L.C., Civil Action No. 11-01923, 2011 WL 2415169, at *1 n.5 (E.D. Pa. June 16, 2011).

24   Indeed, it is widely accepted that “testers” such as Plaintiff advance important public interests and

25   should be “praised rather than vilified.” Murray v. GMAC Mortgage Corp., 434 F.3d 948, 954 (7th

26   Cir. 2006). Plaintiff has filed multiple lawsuits against various operators of commercial websites

27   under the Unruh Civil Rights Act as part of Plaintiff’s advocacy work on behalf of the civil rights of

28   visually-impaired persons. Plaintiff intends to continue to engage in such advocacy work into the

                                                      -4-
                                                   COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 12 of 21 Page ID #:15



 1   foreseeable future to ensure that Defendant’s commercial Website and others are fully and equally

 2   enjoyable to and usable by visually-impaired persons, including himself.

 3          9.       Plaintiff is informed and believes, and thereon alleges, that Defendant QVC, Inc., is a

 4   Delaware corporation with its principal place of business located in West Chester, Pennsylvania.

 5   Plaintiff is informed and believes, and thereon alleges, that Defendant owns, operates and provides to

 6   the public the Website. The Website provides access to Defendant’s array of products and services,

 7   including descriptions of its products, amenities and services, an online shop, and many other benefits

 8   related to its products and services. The Website is a public accommodation within the definition of

 9   Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12181(7) and is a “business

10   establishment” within the meaning of the Unruh Civil Rights Act, California Civil Code § 51 et seq.

11   The Website is a service, privilege, and advantage and accommodation of Defendant’s services.

12          10.      At all relevant times, each and every Defendant was acting as an agent and/or employee

13   of each of the other Defendants and was acting within the course and/or scope of said agency and/or

14   employment with the full knowledge and consent of each of the Defendants. Each of the acts and/or

15   omissions complained of herein were alleged and made known to, and ratified by, each of the other

16   Defendants (QVC, Inc., and DOE Defendants will hereafter collectively be referred to as

17   “Defendant”).

18          11.      The true names and capacities of the Defendants sued herein as DOES 1 through 10,

19   inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants by fictitious names.

20   Each of the Defendants designated herein as a DOE is legally responsible for the unlawful acts alleged

21   herein. Plaintiff will seek leave of Court to amend this Complaint to reflect the true names and

22   capacities of the DOE Defendants when such identities become known.

23                                                   FACTS

24          12.      The Internet has become a significant source of information, a portal and tool for

25   conducting business, and a means for doing everyday activities such as shopping, banking, etc. for

26   both the sighted and blind, and/or visually-impaired persons.

27   ///

28

                                                     -5-
                                                  COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 13 of 21 Page ID #:16



 1             13.   Blind individuals may access websites by using keyboards in conjunction with screen-

 2   reading software that vocalizes visual information on a computer screen. Screen access software

 3   provides the only method by which a blind person may independently access the internet. Unless

 4   websites are designed to be read by screen reading software, blind persons are unable to fully access

 5   websites and the information, products and services, privileges, advantages, and accommodations

 6   contained thereon.

 7             14.   The international website standards organization, W3C, has published version 2.0 of the

 8   Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established, industry

 9   standard guidelines for ensuring websites are accessible to blind and visually-impaired people. These

10   guidelines are successfully followed by numerous large business entities to ensure their websites are

11   accessible. These guidelines recommend several basic components for making websites accessible

12   including, but not limited to, adding invisible alternative text to graphics, ensuring that all functions

13   can be performed using a keyboard and not just a mouse; ensuring that image maps are accessible, and

14   adding headings so that blind people can easily navigate websites. Without these very basic

15   components, a website will be inaccessible to a blind or visually-impaired person using a screen

16   reader.

17             15.   Defendant offers the Website, which provides, as set forth above, a breadth of

18   information concerning its products and other amenities and services, privileges, advantages, and

19   accommodations.

20             16.   Based on information and belief, it is Defendant’s policy and practice to deny blind

21   users, including Plaintiff, equal enjoyment of and access to the Website. Due to Defendant’s failure

22   and refusal to remove access barriers on the Website, Plaintiff and other blind and visually impaired

23   individuals have been denied equal enjoyment of and access to Defendant’s services, advantages,

24   privileges, and accommodations offered to the public through the Website.

25             17.   Defendant denies blind individuals equal enjoyment of and access to the products,

26   services, privileges, advantages, and accommodations and information made available through the

27   Website by preventing them from freely navigating the Website. The Website contains access barriers

28   that prevent free and full use by Plaintiff and other blind persons using screen reading software.

                                                      -6-
                                                   COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 14 of 21 Page ID #:17



 1            18.   The Website’s barriers are pervasive and include, but are not limited to, the following:

 2   (1) Missing alternative text which presents a problem because an image without alternative text results

 3   in an empty link. Alternative Text is invisible code embedded beneath a graphical image on a website.

 4   Web accessibility requires that Alternative Text be coded with each picture so that a screen reader can

 5   speak the Alternative Text where a sighted user sees pictures. Alternative Text does not change the

 6   visual presentation, but instead generates a text box that will pop-up when the mouse moves over the

 7   picture. The lack of Alternative Text on these graphics prevents screen readers from accurately

 8   vocalizing a description of the graphics; (2) Empty buttons, which present a problem because a button

 9   is empty or has no value text. When navigating to a button, descriptive text must be presented to

10   screen reader users to indicate the function of the button; (3) Empty or missing form labels which

11   presents a problem because, if a form control does not have a properly associated text label, the

12   function or purpose of that form control may not be presented to screen reader users. Form labels

13   provide visible descriptions and larger clickable targets for form controls; and (4) Redundant Links

14   where adjacent links go to the same URL address which results in additional navigation and repetition

15   for keyboard and screen reader users.

16            19.   Due to the inaccessibility of the Website, blind and otherwise visually impaired

17   customers who use screen readers are hindered from effectively browsing for Defendant’s products,

18   amenities and services, privileges, advantages, and accommodations that exist online unlike sighted

19   users.    If the Website were accessible, Plaintiff would independently and privately investigate

20   Defendant’s products, services, privileges, advantages, accommodations, and amenities, as sighted

21   individuals can and do.

22            20.   Despite several attempts to access the Website in recent months, the numerous access

23   barriers contained on the Website have denied Plaintiff’s full and equal access, and have deterred

24   Plaintiff on a regular basis from accessing the Website. Similarly, based on the numerous access

25   barriers contained on the Website, Plaintiffs have been deterred from purchasing Defendant’s products

26   as Plaintiff would have been able to do by using the Website. Plaintiff continues to attempt to utilize

27   the Website and plan to continue to attempt to utilize the Website in the near future. Plaintiff’s

28   dignitary interest as a disabled person has been harmed by Defendant’s actions.

                                                     -7-
                                                  COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 15 of 21 Page ID #:18



 1                                             CAUSE OF ACTION

 2                Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.

 3                                    (By Plaintiff Against All Defendants)

 4          21.     Plaintiff incorporates by this reference the allegations contained in the preceding

 5   paragraphs above as if fully set forth herein.

 6          22.     California Civil Code § 51 et seq. guarantees equal access for people with disabilities to

 7   the accommodations, advantages, facilities, privileges, and services of all business establishments of

 8   any kind whatsoever. Defendant is systematically violating the Unruh Civil Rights Act, California

 9   Civil Code § 51 et seq.

10          23.     The Website is a “business establishment” within the meaning of the California Civil

11   Code § 51 et seq. Defendant has generated, and does generate, hundreds of thousands of dollars in

12   revenue from the sale of its goods and services in California through the Website. The Website is a

13   service provided by Defendant that is inaccessible to patrons who are visually-impaired like Plaintiff.

14   This inaccessibility has denied visually-impaired patrons full and equal access to the facilities and

15   services that Defendant makes available to the non-disabled public. Defendant has violated the Unruh

16   Civil Rights Act by denying visually-impaired customers the services and products provided by the

17   Website. These violations are ongoing.

18          24.     Defendant’s actions constitute intentional discrimination against Plaintiff on the basis

19   of a disability in violation of the Unruh Civil Rights Act because Defendant has constructed a Website

20   that is inaccessible to Plaintiff, knowingly maintains the Website in this inaccessible form, and has

21   failed to take adequate actions to correct these barriers even after being notified of the discrimination

22   that such barriers cause.

23          25.     Defendant is also violating the Unruh Civil Rights Act because the conduct alleged

24   herein likewise constitutes a violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq.

25   Section 51(f) of the California Civil Code provides that a violation of the right of any individual under

26   the ADA shall also constitute a violation of the Unruh Civil Rights Act.

27          26.     The actions of Defendant are in violation of the Unruh Civil Rights Act and, therefore,

28   Plaintiff is entitled to injunctive relief remedying the discrimination.

                                                         -8-
                                                      COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 16 of 21 Page ID #:19



 1          27.     Plaintiff is also entitled to a preliminary and permanent injunction enjoining Defendant

 2   from violating the Unruh Civil Rights Act and requiring Defendant to take the steps necessary to make

 3   the Website readily accessible to and usable by visually-impaired individuals.

 4          28.     Plaintiff is also entitled to statutory minimum damages pursuant to California Civil

 5   Code § 52 for each and every offense. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

 6   However, Plaintiff expressly limits the total amount of recovery, including statutory damages,

 7   attorneys’ fees and costs, and cost of injunctive relief not to exceed $74,999.

 8                                          PRAYER FOR RELIEF

 9          WHEREFORE, Plaintiff prays for relief and judgment as follows:

10          1.      For a judgment that Defendant violated Plaintiff’s rights under the Unruh Civil Rights

11   Act, California Civil Code § 51 et seq.;

12          2.      For a preliminary and permanent injunction requiring Defendant to take the steps

13   necessary to make the Website, http://www.qvc.com/, readily accessible to and usable by visually-

14   impaired individuals; but Plaintiff hereby expressly limits the injunctive relief to require that

15   Defendant expend no more $20,000 as the cost of injunctive relief;

16          3.      An award of statutory minimum damages of $4,000 per violation pursuant to section

17   52(a) of the California Civil Code; however, Plaintiff expressly limits the total amount of recovery,

18   including statutory damages, attorneys’ fees and costs, and cost of injunctive relief not to exceed

19   $74,999;

20          4.      For attorneys’ fees and expenses pursuant to all applicable laws including, without

21   limitation, California Civil Code § 52(a); however, Plaintiff expressly limits the total amount of

22   recovery, including statutory damages, attorneys’ fees and costs, and cost of injunctive relief not to

23   exceed $74,999;

24          5.      For pre-judgment interest to the extent permitted by law;

25   ///

26   ///

27   ///

28   ///

                                                      -9-
                                                   COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 17 of 21 Page ID #:20



 1         6.     For costs of suit; and

 2         7.     For such other and further relief as the Court deems just and proper.

 3   Dated: May 13, 2020                        PACIFIC TRIAL ATTORNEYS, APC
 4

 5                                              By:
                                                Scott. J. Ferrell
 6                                              Attorneys for Plaintiff

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   - 10 -
                                                COMPLAINT
Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 18 of 21 Page ID #:21



 1                                    DEMAND FOR JURY TRIAL

 2          Plaintiff hereby demands a trial by jury of all claims and causes of action so triable in this

 3   lawsuit.

 4

 5   Dated: May 13, 2020                        PACIFIC TRIAL ATTORNEYS, APC
 6
                                                By:
 7
                                                Scott. J. Ferrell
 8                                              Attorneys for Plaintiff

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    - 11 -
                                                 COMPLAINT
     Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 19 of 21 Page ID #:22
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Stanley Mosk Courthouse
 111 North Hill Street, Los Angeles, CA 90012

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCV18342

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     Barbara A. Meiers                  12




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       05/14/2020
    on _____________________________                                        R. Clifton
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 20 of 21 Page ID #:23
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
Electronically FILED by Superior Court of California, County of Los Angeles on 05/13/2020 09:31 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                 Case 2:20-cv-04561-MWF-PLA Document 1-1 Filed 05/21/20 Page 21 of 21 Page ID #:24
                                                  20STCV18342
                                                                                                                                                                            SUM-100
                                                         SUMMONS                                                                                FOR COURT USE ONLY
                                                                                                                                            (SOLO PARA USO DE LA CORTE)
                                                (CITACION JUDICIAL)
           NOTICE TO DEFENDANT:
           (AVISO AL DEMANDADO):
           QVC, INC., a Delaware corporation; and DOES 1-10, inclusive,


           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTÁ DEMANDANDO EL DEMANDANTE):
           ABELARDO MARTINEZ, JR., an individual,


            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
            below.
               You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
            served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
            case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
            Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
            the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
            may be taken without further warning from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
            referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
            these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
            (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
            costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
            ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
            continuación.
               Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
            corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
            en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
            Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
            biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
            que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
            podrá quitar su sueldo, dinero y bienes sin más advertencia.
              Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
            remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
            programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
            (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
            colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
            cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
            pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

           The name and address of the court is:                                                                               CASE NUMBER:
                                                                                                                               (Número del Caso):
           (El nombre y dirección de la corte es):
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
           111 N. Hill Street, Los Angeles, CA 90012
           The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
           (El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
           Scott J. Ferrell (Bar # 202091)
           PACIFIC TRIAL ATTORNEYS, APC                                                                                                   Phone No.: (949) 706-6464
           4100 Newport Place Drive, Suite 800, Newport Beach, CA 92660
          DATE:                                                                Clerk, by                                                                                     , Deputy
          (Fecha)                                                              (Secretario)                                                                                   (Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
                                            NOTICE TO THE PERSON SERVED: You are served
           [SEAL]
                                            1.      as an individual defendant.
                                            2.      as the person sued under the fictitious name of (specify):


                                                    3.          on behalf of (specify):

                                                         under:            CCP 416.10 (corporation)                                      CCP 416.60 (minor)
                                                                           CCP 416.20 (defunct corporation)                              CCP 416.70 (conservatee)
                                                                           CCP 416.40 (association or partnership)                       CCP 416.90 (authorized person)
                                                                        other (specify):
                                                    4.          by personal delivery on (date):
                                                                                                                                                                                Page 1 of 1
            Form Adopted for Mandatory Use
              Judicial Council of California
                                                                                         SUMMONS                                                      Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                        www.courtinfo.ca.gov
              SUM-100 [Rev. July 1, 2009]                                                                                 LexisNexis® Automated California Judicial Council Forms
